No. 04-98-00932-CV

IN THE INTEREST OF A.E.D., a Child

From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 95EM5-01214
Honorable Peter Michael Curry, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Alma L. López, Justice


Delivered and Filed:	February 24, 1999


DISMISSED FOR WANT OF JURISDICTION

	On July 17, 1998, appellant was held in contempt of court for failing to pay court-ordered
child support.  Appellant appears to be appealing this decision.  This court does not have jurisdiction
to review contempt orders by direct appeal.  Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985).
Contempt orders may only be reviewed by an application for a writ of habeas corpus, if the
contemner has been confined, or by a petition for a writ of mandamus, if the contemner has not been
confined.  See Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995); Ex parte Williams, 690 S.W.2d
243, 243 (Tex. 1985).

	On November 30, 1998, we ordered appellant to show cause why this appeal should not be
dismissed for want of jurisdiction; however, appellant failed to respond to our order. This appeal is
dismissed.

								PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions